McDONALD, Chief Justice.
This is a condemnation case, before us upon application for writ of error to the judgment of the County Court of Freestone County, confirming and entering as the judgment of such court, an award by Special Commissioners in Condemnation, previously appointed to assess damages in connection with condemnation proceedings instituted by the Lone Star Gas Company against L. W. Littlejohn.
The record before us conclusively shows that no notice of the hearing conducted on 27 December 1960 by the Special Commissioners, (at which hearing the award made the basis of the judgment appealed from was made), was ever served on L. W. Littlejohn.
The judgment appealed from is void, as counsel for respondent now concedes. We therefore reverse same; set aside the award of the Special Commissioners made the basis for such judgment, and remand the cause for further proceedings before the Special Commissioners in Condemnation.
Reversed and remanded.